Title: Thomas Jefferson to John Armstrong, 13 December 1810
From: Jefferson, Thomas
To: Armstrong, John


          
            Dear Sir
            Monticello Dec. 13. 10.
          
            Immediately on the reciept of your favor of Nov. 26. I wrote to mr Gelston, asking the favor of him to forward the plough you were so kind as to bring me to my correspondents at Richmond with a bill of any expences incurred on it, which would there be paid. accept now my thanks for your care of it, & with them my congratulations on your safe return to your own country. I am happy to see that our fellow citizens are disposed to recieve you with the welcome, and expressions of thankfulness which your exertions for their good have merited. you find us still labouring to keep clear of the heurtemens of the Bedlamite governments of Europe, and still puzzled how to do it: wearied out with struggles on behalf of an ungrateful commerce, constantly opposing and defeating our measures to support it; and by that opposition giving us a fair occasion of deciding the great question whether we will ever go to war for commerce, unembarrassed by the obligations which bind us to every other description of citizens who are willing & have a right to recieve our protection. I am happy in feeling myself at present a passenger only in the vessel of state, and willingly abandon the care of her preservation to the young & robust, so much abler to work her. accept assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        